


Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of October 1, 2009 (the “Agreement”), by DubLi
Group, a group of consolidated companies including CG Holdings Limited, a Cyprus
corporation, DUBLICOM Limited, a Cyprus Corporation, DUBLI NETWORK Limited, a
BVI Corporation, Lenox Resources LLC, a Delaware company, Lenox Logistik und
Service GmbH a German Limited corporation, DubLi Properties LLC, a Delaware
company and DubLi.com LLC, a Delaware company (the “Company”), and Michael
Brudevold Hansen (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its President and to
utilize his management services as indicated herein, and the Executive has
agreed to provide such management services to the Company; and

 

WHEREAS, the Executive desires to accept the Company’s offer of employment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

1.

Employment.

 

1.1       Term. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company pursuant to this Agreement, for a period
commencing on October 1, 2009 (such date, the “Effective Date”), and ending not
earlier than the third (3rd) anniversary of the Effective Date (the “Term”);
provided, however, that on the third (3rd) anniversary of the Effective Date,
the Term shall automatically be extended for one (1) year unless ninety
(90) days’ written notice of non-renewal is given by the Executive or the
Company to the other party.

 

1.2       Duties. During the Term, the Executive shall serve as President of the
Company and in such other positions as an officer or director of the Company or
its affiliates as the Executive and the Board of Directors of the Company (the
“Board”) shall mutually agree from time to time. In addition, the Executive
shall serve as a member of the Board during the Term. The Executive shall
perform such duties, functions and responsibilities commensurate with the
Executive’s positions as reasonably directed by the Board.

 

1.3       Exclusivity. During the Term, the Executive shall devote his full time
and attention to the business and affairs of the Company, shall faithfully serve
the Company, and shall in all material respects conform to and comply with the
lawful and reasonable directions and instructions given to him by the Board,
consistent with Section 1.2 hereof. During the Term, the Executive shall use his
best efforts to promote and serve the interests of the Company and shall not
engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit, except that the Executive may sit on the boards
of other companies with the consent of the Board, which shall not be
unreasonably withheld.

 

Page 1 of 11

--------------------------------------------------------------------------------




2.

Compensation.

 

2.1       Salary. As compensation for the performance of the Executive’s
services hereunder, during the Term, the Company shall pay to the Executive a
salary at a monthly rate of Fifteen Thousand Euros (EUR 15,000) payable monthly
in advance. The Base Salary shall be reviewed annually and may be adjusted
upward by the Board (or a committee thereof) at its discretion, based on
competitive data and the Executive’s performance. No increase in Base Salary
shall limit or reduce any other right or obligation to the Executive under this
Agreement and the Base Salary shall not be reduced at any time (including after
any such increase).

 

2.2       Annual Bonus.  Beginning with the fiscal year that commenced on
October 1, 2009, for each completed fiscal year during the Term the Executive
shall be eligible to receive additional cash incentive compensation pursuant to
the annual bonus plan of the Company in effect at such time (the “Annual
Bonus”). The minimum Annual Bonus shall be 15% of the Executive’s Base Salary as
in effect at the beginning of such fiscal year with the actual Annual Bonus to
be based upon such individual and/or Company performance criteria established
for each such fiscal year by the Board in consultation with the Executive. In
addition, the Executive shall be eligible to participate in distributions from
the quarterly Executive Bonus plan as determined from time to time by its Board
of Directors.

 

2.3       Equity; Stock Purchase. The Executive shall be eligible to participate
in any Company stock purchase plan and to be considered by the Board (or, if
there is one, the Compensation Committee of the Board) for grants or awards of
stock, stock options or warrants under any Company stock incentive or similar
plan from time-to-time in effect. The Executive shall be eligible furthermore
for an annual bonus paid in shares of MediaNet Group after the Merger (see
Section 9.4). The amount of shares shall be determined by an annual decision by
the Board.

 

2.4       Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health and other group insurance and other employee benefit
plans and programs of the Company and its affiliates as in effect from time to
time on the same basis as other senior executives of the Company and/or, from
time to time, as determined by the Board of Directors. The company will at least
procure medical insurance for the Executive, his marriage partner and his
children.

 

2.5       Vacation. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policy as in effect from time
to time, commencing with six weeks per year, which may not be accumulated if not
used.

 

2.6       Business Expenses. The Company shall pay or reimburse the Executive
for all commercially reasonable business out-of-pocket expenses that the
Executive incurs during the Term in performing his duties under this Agreement
upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company as approved by the Board (or a committee
thereof) and in effect from time to time.

 

Page 2 of 11

--------------------------------------------------------------------------------




2.7       Automotive Allowance. During the Term, the Executive shall be provided
with a minimum automobile allowance of One Thousand Five Hundred Euros (EUR
1,500). In addition the Company shall maintain insurance (or reimburse the
Executive) on any vehicle provided.

 

2.8       Life Insurance. Life insurance on the life of Executive with an
Executive-directed beneficiary in the amount of Two Million Dollars
($2,000,000), with One Million Dollars ($1,000,000) to be assigned as the
Company being beneficiary and One Million Dollars ($1,000,000) being assigned
with the Executive’s designee as beneficiary. Executive agrees that the premium
equivalent of one half should be attributed as regular income to Executive.
These amounts can be determined from time to time to be increased by the Board
of Directors.

 

3.

Termination of Employment.

 

3.1       Generally. The agreement is not terminable during the term of three
years after the effective date. The Company may terminate the agreement only for
Cause. The Executive may terminate the Executive’s employment for any reason
during the extension Term after three years from the effective date, for any
reason in each case at any time upon not less than one hundred twenty
(120) days’ notice to the Company. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be entitled to
any Base Salary earned but unpaid through the date of termination, any earned
but unpaid Annual Bonus for completed fiscal years, any unreimbursed expenses in
accordance with Section 2.6 hereof and, to the extent not theretofore paid or
provided, any other amounts or benefits required to be paid or provided under
any plan, program, policy or practice or other contract or agreement of the
Company and its affiliates through the date of termination of employment
(collectively, the “Accrued Amounts”).

 

 

3.2

Certain Terminations.

 

a.         Termination by the Company other than for Cause or Disability;
Termination by the Executive for Good Reason. If the Executive’s employment is
terminated according to Section 3.1 hereof by the Executive for Good Reason (as
defined herein), the Executive shall be entitled to: (i) the Accrued Amounts,
(ii) a pro-rata bonus for the fiscal year of termination, based on actual
performance through the end of the applicable fiscal year and the number of days
that have elapsed in the fiscal year through the date of termination (a
“Pro-Rata Bonus”), (iii) payment of an amount equal to the sum of 1/12 of Base
Salary and 1/12 of the target Annual Bonus each month for eighteen (18) months
following termination (the “Severance Payments”) and (iv) continuation of
medical benefits on the same terms as active senior executives for eighteen
(18) months following termination (“Medical Continuation”). In addition, all of
the Options granted pursuant to Section 2.3 that are unvested at the time of
such termination will become fully vested at termination under this Section
3.2.a (“Option Vesting”). Receipt of the Severance Payments, Medical
Continuation and Option Vesting shall be conditioned on the Executive’s
continued compliance with his obligations under Section 4 of this Agreement. In
the event that the Executive breaches any of the material covenants set forth in
Section 4 of this Agreement, the Executive shall immediately return to the
Company any portion of the Severance Payments that have been paid to the
Executive pursuant to this Section 3.2(a) and any shares or other amounts
received in respect of the Options that became vested pursuant to this
Section 3.2(a), and the Medical Continuation shall immediately terminate.
Subject to Section 3.2(c), the Company will commence payment of the Severance
Payments as soon as practicable following the effectiveness of the Release. The
Pro-Rata Bonus will be paid at the time the Company ordinarily pays incentive
bonuses to its executives with respect to the fiscal year in which the
termination occurs.

 

Page 3 of 11

--------------------------------------------------------------------------------




b.         Termination upon Death or Disability. If the Executive’s employment
is terminated due to the Executive’s death or Disability, the Executive (or the
Executive’s estate, if applicable) will receive (i) the Accrued Amounts, (ii) a
Pro-Rata Bonus and (iii) Option Vesting.

 

c.         Section 409A Specified Employee. Notwithstanding anything to the
contrary contained herein, if the Executive is a “specified employee” for
purposes of Section 409A of the Internal Revenue Code (the “Code”) and
regulations and other interpretive guidance issued thereunder (“Section 409A”),
the Company shall not commence payment of the Severance Payments to the
Executive until one (1) day after the day which is six (6) months after the
Executive’s termination date (the “Delay Period”), with the first (1st) payment
equaling the total of all payment that would have been paid during the Delay
Period but for the application of Section 409A to such payments. For purposes of
this Agreement, the Executive’s employment with the Company shall be considered
to have terminated when the Executive incurs a “separation from service” with
the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
applicable administrative guidance issued thereunder.

 

d.         Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments due the
Executive upon a termination of his employment under this Agreement. The
Executive acknowledges that the Medical Continuation is in full satisfaction of
the Company’s obligation under COBRA.

 

3.3       Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned, as of the date of such termination, from all positions
he then holds as an officer, director, employee and member of the Board (and any
committee thereof) and the board of directors (and any committee thereof) of any
of the Company’s affiliates and, if requested by the Company or its successors,
shall deliver a written notice or notices of such resignations.

 

3.4       Cooperation. Following the termination of the Executive’s employment
with the Company for any reason, the Executive agrees to cooperate with the
Company upon reasonable request of the Board and to be reasonably available to
the Company with respect to matters arising out of the Executive’s services to
the Company and its subsidiaries and affiliates. The Company shall pay the
Executive a reasonable fee for any such services and promptly reimburse the
Executive for expenses reasonably incurred in connection with such matters.

 

Page 4 of 11

--------------------------------------------------------------------------------




4.         Unauthorized Disclosure; Non-Competition; Non-Solicitation;
Interference with Business Relationships; Proprietary Rights.

 

4.1       Unauthorized Disclosure. The Executive agrees and understands that in
the Executive’s position with the Company, the Executive will be exposed to and
will receive information relating to the confidential affairs of the Company and
its affiliates, including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company and its affiliates and other forms of information considered by the
Company and its affiliates to be confidential or in the nature of trade secrets
(including, without limitation, ideas, research and development, know-how,
formulas, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals) (collectively, the “Confidential Information”). The Executive
agrees that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose such Confidential Information,
either directly or indirectly, to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each a “Person”) other than in connection with the Executive’s
employment with the Company without the prior written consent of the Company and
shall not use or attempt to use any such information in any manner other than in
connection with his employment with the Company, unless required by law to
disclose such information, in which case the Executive shall provide the Company
with written notice of such requirement as far in advance of such anticipated
disclosure as possible. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during the
Executive’s employment with the Company, and any copies thereof in his (or
capable of being reduced to his) possession; provided, however, that the
Executive may retain his full rolodex or similar address and telephone
directories.

 

4.2       Non-Competition. By and in consideration of the Company entering into
this Agreement and the payments made and the benefits provided hereunder, and in
further consideration of the Executive’s exposure to the Confidential
Information of the Company and its affiliates, the Executive agrees that the
Executive shall not, during the Executive’s employment with the Company and for
eighteen (18) months thereafter (the “Restriction Period”), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including, without limitation, holding any position as a
stockholder, director, officer, consultant, independent contractor, employee,
partner, or investor in, any Restricted Enterprise (as defined below); provided,
that in no event shall ownership of one percent (1%) or less of the outstanding
securities of any class of any issuer whose securities are registered under the
Securities Exchange Act of 1934, as amended, standing alone, be prohibited by
this Section 4.2, so long as the Executive does not have, or exercise, any
rights to manage or operate the business of such issuer other than rights as a
stockholder thereof. For purposes of this paragraph, “Restricted Enterprise”
shall mean any Person that is actively engaged in any geographic area in any
business which is either (i) in competition with the business of the Company or
any of its subsidiaries or affiliates or (ii) proposed to be conducted by the
Company or any of its subsidiaries or affiliates in their respective business
plans as in effect at that time. During the Restriction Period, upon request of
the Company, the Executive shall notify the Company of the Executive’s
then-current employment status.

 

Page 5 of 11

--------------------------------------------------------------------------------




4.3       Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of the Company or any of its subsidiaries or affiliates.

 

4.4       Interference with Business Relationships. During the Restriction
Period (other than in connection with carrying out his responsibilities for the
Company and its affiliates), the Executive shall not directly or indirectly
contact, induce or solicit (or assist any Person to contact, induce or solicit)
any customer or client of the Company or its subsidiaries or affiliates to
terminate its relationship or otherwise cease doing business in whole or in part
with the Company or its subsidiaries or affiliates, or directly or indirectly
interfere with (or assist any Person to interfere with) any material
relationship between the Company or its subsidiaries or affiliates and any of
its or their customers or clients so as to cause harm to the Company or its
affiliates.

 

4.5       Extension of Restriction Period. The Restriction Period shall be
tolled for any period during which the Executive is in breach of any of
Sections 4.2, 4.3 or 4.4 hereof.

 

4.6       Proprietary Rights. The Executive shall disclose promptly to the
Company any and all inventions, discoveries, and improvements (whether or not
patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by him, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company and its affiliates (the “Developments”). Except to the
extent any rights in any Developments constitute a work made for hire under the
U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable affiliate, the Executive assigns all of his right,
title and interest in all Developments (including all intellectual property
rights therein) to the Company or its nominee without further compensation,
including all rights or benefits therefor, including without limitation the
right to sue and recover for past and future infringement. The Executive
acknowledges that any rights in any Developments constituting a work made for
hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned upon
creation by the Company and/or its applicable affiliate as the Executive’s
employer. Whenever requested to do so by the Company, the Executive shall
execute any and all applications, assignments or other instruments which the
Company shall deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect the
interests of the Company and its affiliates therein. These obligations shall
continue beyond the end of the Executive’s employment with the Company with
respect to inventions, discoveries, improvements or copyrightable works
initiated, conceived or made by the Executive while employed by the Company, and
shall be binding upon the Executive’s employers, assigns, executors,
administrators and other legal representatives. In connection with his execution
of this Agreement, the Executive has informed the Company in writing of any
interest in any inventions or intellectual property rights that he holds as of
the date hereof as set forth on Exhibit B hereto (the “Existing Inventions”).
Notwithstanding anything to the contrary herein, the Developments shall not
include any Existing Inventions. If the Company is unable for any reason, after
reasonable effort, to obtain the Executive’s signature on any document needed in
connection with the actions described in this Section 4.6, the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as the Executive’s agent and attorney in fact to act for and on the
Executive’s behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of this Section 4.6 with
the same legal force and effect as if executed by the Executive.

 

Page 6 of 11

--------------------------------------------------------------------------------




4.7       Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the parties hereto agree not to
disclose the terms of this Agreement to any Person; provided the Executive may
disclose this Agreement and/or any of its terms to the Executive’s immediate
family, financial advisors and attorneys, so long as the Executive instructs
every such Person to whom the Executive makes such disclosure not to disclose
the terms of this Agreement further.

 

4.8       Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all Persons acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return any Severance Payments made by the Company to the
Company. The terms of this Section 4.8 shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Company and its affiliates because of the
Executive’s access to Confidential Information and his material participation in
the operation of such businesses.

 

5.         Representation. The Executive and the Company each represents and
warrants that (i) he or it is not subject to any contract, arrangement, policy
or understanding, or to any statute, governmental rule or regulation, that in
any way limits his or its ability to enter into and fully perform his or its
obligations under this Agreement and (ii) he or it is not otherwise unable to
enter into and fully perform his or its obligations under this Agreement.

 

6.         Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Company, the Executive agrees
not to make any statement (other than statements made in connection with
carrying out his responsibilities for the Company and its subsidiaries and
affiliates) that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Company or any of its subsidiaries, affiliates,
employees, officers, directors or stockholders. The Company and its affiliates
shall cause their officers and directors not to make any such statement
regarding the Executive.

 

7.         Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation. The Executive shall
be solely responsible for the payment of all taxes relating to the payment or
provision of any amounts or benefits hereunder.

 

Page 7 of 11

--------------------------------------------------------------------------------




8.      Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

 

8.1       “Cause” shall mean the Executive’s (i) continuing failure, for more
than thirty (30) days after the Company’s written notice to the Executive
thereof, to perform such duties as are reasonably requested by the Company and
are consistent with his responsibilities under this Agreement; (ii) failure to
observe material policies generally applicable to officers or employees of the
Company unless such failure is capable of being cured and is cured within thirty
(30) days of the Executive receiving written notice of such failure;
(iii) failure to cooperate with any internal investigation of the Company or any
of its affiliates; (iv) commission of any act of fraud, theft or financial
dishonesty with respect to the Company or any of its affiliates or conviction of
any felony; or (v) material violation of the provisions of this Agreement unless
such violation is capable of being cured and is cured within thirty (30) days of
the Executive’s receiving written notice of such violation.

 

8.2       “Disability” shall mean the Executive is entitled to receive long-term
disability benefits under the long-term disability plan of the Company or its
affiliates in which Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days during any 365 day period irrespective of whether
such days are consecutive.

 

8.3       “Good Reason” shall mean (i) a material and adverse change in the
Executive’s duties or responsibilities; (ii) a reduction in the Executive’s Base
Salary or minimum Annual Bonus or (iii) breach by the Company of any material
provision of this Agreement; provided, that the Executive must give notice of
termination for Good Reason within sixty (60) days of the occurrence of the
first event giving rise to Good Reason.

 

9.         Miscellaneous.

 

9.1       Indemnification. The Company shall indemnify the Executive to the
fullest extent provided under the Company’s By-Laws and by the laws of its state
of incorporation. The Company shall also maintain directors’ and officers’
liability insurance in such amounts and subject to such limitations as the Board
shall, in good faith, deem appropriate for coverage of directors and officers of
the Company.

 

9.2       Amendments and Waivers. This Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the parties hereto; provided that the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such waiver.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

Page 8 of 11

--------------------------------------------------------------------------------




9.3       Assignment; No Third-Party Beneficiaries. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement.

 

9.4       Legal succession/ Passage of contracts. The parties have been informed
that the DubLi Group entered into a merger agreement with MediaNet Group
Technologies, Inc. (“MediaNet”) on August 10, 2009, as a result of which the
DubLi Group will be wholly owned by MediaNet Group Technologies, Inc. The
parties agree that as a condition of the merger, they shall cause this Agreement
to be binding upon MediaNet, Inc. fully as if MediaNet were an original party to
this Agreement. Michael Hansen, as future President and CEO of MediaNet Group
Technologies, Inc., agrees to enter into an identical contract on behalf of
MediaNet Group Technologies, Inc. The Executive, as future employee of MediaNet
Group Technologies, Inc. undertakes to enter into an identical Employment
agreement with MediaNet Group Technologies, Inc. Until a new employment
agreement with MediaNet Group Technologies, Inc. is signed, this agreement shall
remain fully effective.

 

9.5       Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

 

 

If to the Company:

DubLi Group

c/o Lenox Logistik und Service GmbH

Fanny Zobel Straße 5

12435 Berlin, Germany

Facsimile: +49 (30) 319 87 06 498

 

 

If to the Executive:

Michael Hansen

The Palm Jumeirah

Frond D - Villa 31

P.O. Box 283612

Dubai, U.A.E.

Facsimile: +971 44208314

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

 

Page 9 of 11

--------------------------------------------------------------------------------




9.6       Governing Law, This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of Florida, without giving effect to the
conflicts of law principles thereof. Jurisdiction and venue of any matter shall
reside exclusively in the federal and state courts residing in Broward County,
Florida.

 

9.7       Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.

 

9.8       Entire Agreement. From and after the Effective Date this Agreement
shall constitute the entire agreement between the parties hereto, and supersede
all prior representations, agreements and understandings (including any prior
course of dealings), both written and oral, between the parties hereto with
respect to the subject matter hereof.

 

9.9       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

9.10      Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors of each of the parties, including, without
limitation, the Executive’s heirs and the personal representatives of the
Executive’s estate and any successor to all or substantially all of the business
and/or assets of the Company.

 

9.11      General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

 

9.12      Mitigation. Notwithstanding any other provision of this Agreement,
(i) the Executive will have no obligation to mitigate damages for any breach or
termination of this Agreement by the Company, whether by seeking employment or
otherwise and (ii) the amount of any payment or benefit due the Executive after
the date of such breach or termination will not be reduced or offset by any
payment or benefit that the Executive may receive from any other source.

 

9.13      Section 409A Compliance. This Agreement is intended to comply with
Section 409A (to the extent applicable) and, to the extent it would not
adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in the least restrictive manner necessary to comply
with such requirements and without resulting in any diminution in the value of
payments or benefits to the Executive.

 

Page 10 of 11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

DUBLICOM LIMITED

DUBLI GROUP

 

 

By: ________________________________

By: ________________________________

Panagiota Karaoli

Michael Hansen, Duly Authorized Signatory

 

 

DUBLI NETWORK LIMITED

 

 

By: ________________________________

________________________________

Deneshar Meade

Michael Hansen as designated President of MediaNet Group Technologies, Inc.

 

 

Lenox Logistik und Service GmbH

EXECUTIVE

 

 

By: ________________________________

________________________________

Kent Lee Holmstoel, Geschäftsführer

Betina Sørensen

 

Page 11 of 11

--------------------------------------------------------------------------------